 1   ROB BONTA
     Attorney General of California
 2   LANCE E. WINTERS
     Chief Assistant Attorney General
 3   SUSAN SULLIVAN PITHEY
     Senior Assistant Attorney General
 4   XIOMARA COSTELLO
     Deputy Attorney General
 5   TAYLOR NGUYEN
     Deputy Attorney General
 6   State Bar No. 213785
      300 South Spring Street, Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6009
 8    Fax: (916) 731-2122
      E-mail: DocketingLAAWT@doj.ca.gov
 9   Attorneys for Respondent
10 CUAUHTÉMOC ORTEGA (Bar No. 257443)
   Federal Public Defender
11 MORIAH S. RADIN (Bar No. 260245)
   Deputy Federal Public Defender
12 321 East 2nd Street
   Los Angeles, California 90012-4202
13 Telephone: (213) 894-5192
   Facsimile: (213) 894-0081
14 E-mail: Moriah_Radin@fd.org
15 Attorneys for Petitioner
   ALAN WILLIAMS
16
                      IN THE UNITED STATES DISTRICT COURT
17
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19
20
21   ALAN WILLIAMS,                         Case No. CV 12-08287-MCS (RAO)
22                             Petitioner, STIPULATED PROTECTIVE
                                           ORDER
23             v.
24
     RAYMOND MADDEN, Warden,
25
                             Respondent. The Honorable Rozella A. Oliver
26                                       United States Magistrate Judge
27
28
                                        1
 1        Pursuant to Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003) (en banc),
 2   Petitioner and Respondent, through their respective counsel, hereby stipulate and
 3   agree as follows:
 4        1)     Pursuant to the parties’ Joint Discovery Stipulation filed June 10,
 5        2021, and this Court’s order approving the Joint Discovery Stipulation filed
 6        June 11, 2021, the parties expect to receive documents and other materials
 7        from: (a) the Los Angeles County Alternate Public Defender’s Office or
 8        Deputy Alternate Public Defender Jason D. Sanabria, including his or their
 9        investigators or staff, in connection with their representation of Petitioner in
10        People v. Williams, Los Angeles County Superior Court Case No. TA088616;
11        (b) trial counsel Mawuli Bakari, including his investigators or staff, in
12        connection with his representation of Petitioner in People v. Williams, Los
13        Angeles County Superior Court Case No. TA088616; (c) post-verdict counsel
14        Andy A. Miri and/or Lawrence R. Young, including each of their
15        investigators or staff, in connection with their representation of Petitioner in
16        People v. Williams, Los Angeles County Superior Court Case No. TA088616;
17        (d) appellate attorney Mark S. Givens, including his staff, in connection with
18        his representation of Petitioner on direct state appeal in People v. Williams,
19        California Court of Appeal Case No. B209510; and/or (e) habeas counsel,
20        Paul McCarthy and/or Robert J. Beles, including either of their staff, in
21        connection with their representation of Petitioner in the instant habeas action.
22        In addition, the parties anticipate some testimony at the evidentiary hearing
23        will relate to the documents and materials referenced above, and,
24        subsequently, anticipate the transcript of the hearing and the parties’ post-
25        hearing briefs submitted to the Court will also reference the documents and
26        materials described in this paragraph.
27        2)     The parties stipulate and agree that any and all documents or materials
28        received from the persons identified in paragraph 1 pursuant to the Joint
                                              2
 1   Discovery Stipulation are confidential, privileged, or both, and may otherwise
 2   contain private information for which special protection from public
 3   disclosure and from use for any purpose other than prosecuting this litigation
 4   may be warranted. Any testimony at the evidentiary hearing divulging or
 5   revealing confidential and/or privileged information, including the transcript
 6   of such testimony, shall also be accorded special protection from public
 7   disclosure and from use for any purpose other than prosecuting this litigation.
 8   The parties further agree and stipulate that any and all of the following
 9   documents or materials are not confidential or privileged and are not protected
10   by this Protective Order: any and all documents or materials that were
11   available to or in the possession of the prosecution, law enforcement, or
12   Respondent, before the filing of the Joint Discovery Stipulation, and any and
13   all documents that were publicly filed or otherwise disclosed before the filing
14   of the Joint Discovery Stipulation.
15   3)     All privileged documents or materials produced in this action may be
16   used only for purposes of litigating this habeas action. The protected
17   documents or materials must not be disclosed to persons other than:
18            a)    Counsel for the parties and all members of the parties’ legal
19            teams, including, but not limited to, paralegal, investigative, support,
20            stenographic, clerical, and secretarial staff, and related personnel
21            regularly employed by counsel referred to in subparagraph (a) above,
22            but no confidential or identifying information relating to the victims
23            and/or witnesses shall be disclosed to Petitioner;
24            b)    The Court and Court personnel, including stenographic
25            reporters engaged in such proceedings as are necessarily incidental to
26            preparation for the trial of this action; and
27            c)    Expert witnesses designated by counsel for the parties solely
28            for the purpose of this litigation.
                                           3
 1   4)     Except as permitted by Paragraph 3, and excluding the documents
 2   designated as unprotected or unprivileged in Paragraph 2, disclosure of the
 3   contents of the documents and the documents themselves shall not be made to
 4   any other persons or agencies, including, but not limited to, prosecutorial
 5   agencies and law enforcement personnel, without the Court’s order.
 6   5)     The parties acknowledge that this Protective Order does not confer
 7   blanket protection of protected documents and that the protection it affords
 8   from public disclosure and use outside the litigation of this federal habeas
 9   action extends only to the limited information or items that are entitled to
10   confidential or privileged treatment under California or federal law. In other
11   words, an unprivileged document or item does not become privileged or
12   confidential by virtue of this Protective Order. The parties further
13   acknowledge that this Protective Order does not entitle them to file
14   confidential information under seal. Each party will comply with Local Rule
15   79-5 if the party seeks to file any document or material under seal. It is the
16   intent of the parties that information will not be designated as confidential or
17   otherwise protected for tactical reasons and that nothing be so designated
18   without a good faith belief that it has been maintained in a confidential, non-
19   public manner.
20   6)     Privileged documents and testimony relating to privileged matters
21   shall be clearly designated as such by labeling the document or material in a
22   manner that does not prevent reading the text of the document or otherwise
23   viewing the material.
24   7)     If privileged documents or documents containing privileged matters
25   are filed with this Court’s permission, they shall be submitted in a manner
26   reflecting their confidential nature and designed to ensure that the privileged
27   material will not become part of the public record. Testimony from the
28   evidentiary hearing relating to privileged matters shall be clearly designated
                                         4
 1         as such by marking the transcripts of the proceeding. The parties may seek
 2         Court approval to file under seal any pleading or other papers served on
 3         opposing counsel, or filed or lodged with the Court that contains or reveals
 4         the substantive content of the privileged matter. The filing shall include a
 5         separate caption page that includes the following confidentiality notice or its
 6         equivalent. If physical documents or materials are filed with the Court, they
 7         shall be filed with the Clerk of this Court in sealed envelopes prominently
 8         marked with the caption of the case and the following confidentiality notice:
 9                                TO BE FILED UNDER SEAL
10     THIS ITEM CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO A
11     PROTECTIVE ORDER AND IS NOT TO BE OPENED NOR ITS
12     CONTENTS DISPLAYED OR DISCLOSED WITHOUT COURT ORDER.
13         8)     The Clerk of the Court is directed to maintain the confidentiality of
14         any documents filed in accordance with the above. Insofar as reasonably
15         feasible, only confidential portions of the filings shall be under seal; and the
16         parties shall tailor their documents to limit, as much as is practicable, the
17         quantity of material that is to be filed under seal. When a pleading or
18         document contains only a limited amount of privileged content, a party may
19         file a complete copy under seal and at the same time file on the public record
20         an additional, redacted version of the document, blocking out the limited
21         matter comprising the confidential portions.
22         9)     Petitioner’s disclosure of documents from trial counsel’s file in this
23         action, and related testimony by Petitioner or members of Petitioner’s trial
24         team at the evidentiary hearing in this case, does not constitute a waiver of
25         Petitioner’s rights under the Fifth and Sixth Amendments to the United States
26         Constitution in the event of any retrial.
27   ///
28   ///
                                                5
 1        10)    This Protective Order shall survive the final disposition for this action
 2        and shall remain in full force and effect after conclusion of all proceedings
 3        herein, and the Court shall have continuing jurisdiction to enforce its terms.
 4       SO STIPULATED:
 5
 6   Dated: June 29, 2021                         ROB BONTA
                                                  Attorney General of California
 7                                                LANCE E. WINTERS
                                                  Chief Assistant Attorney General
 8                                                SUSAN SULLIVAN PITHEY
                                                  Senior Assistant Attorney General
 9                                                XIOMARA COSTELLO
                                                  Deputy Attorney General
10
11
                                                  /s/ Taylor Nguyen
12                                                TAYLOR NGUYEN
                                                  Deputy Attorney General
13                                                Attorneys for Respondent
14
15                                                CUAUHTÉMOC ORTEGA
                                                  Federal Public Defender
16
17
                                                  /s/ Moriah S. Radin
18                                                MORIAH S. RADIN
                                                  Deputy Federal Public Defender
19                                                Attorneys for Petitioner
20
         IT IS SO ORDERED:
21
22   Dated: June 30, 2021
23                                                The Honorable Rozella A. Oliver
                                                  United States Magistrate Judge
24
25
26
27
28
                                              6
